 

 

SHORT TERM LOAN AGREEMENT

BETWEEN

PEPCO HOLDINGS, INC.,
as Borrower

and

THE BANK OF NOVA SCOTIA,
as Lender



Dated as of August 10, 2006



[image77.gif]

 

TABLE OF CONTENTS

     

Page

ARTICLE I

     DEFINITIONS

1

1.1   

Definitions

1

1.2   

Interpretation

8

1.3   

Accounting

8

ARTICLE II

     THE LOAN

9

2.1   

Commitment

9

2.2   

Required Payments; Termination

9

2.3   

Ratable Loans

9

2.4   

Type of Loan

9

2.5   

Intentionally Omitted

9

2.6   

Minimum Amount of Each Loan

9

2.7   

Prepayments

9

2.8   

Method of Selecting Types and Interest Periods for the Loan

9

2.9   

Conversion and Continuation of the Outstanding Loan

10

2.10 

Changes in Interest Rate, etc.

10

2.11 

Rates Applicable After Default

10

2.12 

Method of Payment

11

2.13 

Evidence of Indebtedness

11

2.14 

Telephonic Notices

11

2.15 

Interest Payment Dates; Interest and Fee Basi

11

ARTICLE III

     YIELD PROTECTION; TAXES

12

3.1   

Yield Protection

12

3.2   

Changes in Capital Adequacy Regulations

12

3.3   

Availability of Type of Loan

13

3.4   

Funding Indemnification

13

3.5   

Taxes

13

3.6   

Mitigation of Circumstances; Lender Statements; Survival of Indemnity

14

3.7   

[Intentionally Omitted]

15

ARTICLE IV

     CONDITIONS PRECEDENT

15

4.1   

Conditions Precedent to Closing and Borrowing

15

ARTICLE V

     REPRESENTATIONS AND WARRANTIES

16

5.1     

Existence and Standing

16

-i-
[image77.gif]

 

TABLE OF CONTENTS


(continued)      

Page

5.2   

Authorization and Validity

16

5.3   

No Conflict; Government Consent

16

5.4   

Financial Statements

16

5.5   

No Material Adverse Change

16

5.6   

Taxes

17

5.7   

Litigation and Contingent Obligations

17

5.8   

Significant Subsidiaries

17

5.9   

ERISA

17

5.10 

Accuracy of Information

17

5.11 

Regulation U

17

5.12 

Material Agreements

17

5.13 

Compliance With Laws

17

5.14 

Plan Assets; Prohibited Transactions

17

5.15 

Environmental Matters

18

5.16 

Investment Company Act

18

5.17 

[Intentionally Omitted]

18

5.18 

Insurance

18

5.19 

No Default

18

5.20 

Ownership of Properties

18

5.21 

OFAC

18

ARTICLE VI

     COVENANTS

18

6.1   

Financial Reporting

19

6.2   

Use of Proceeds

20

6.3   

Notice of Default

20

6.4   

Conduct of Business

20

6.5   

Taxes

20

6.6   

Insurance

20

6.7   

Compliance with Laws

21

6.8   

Maintenance of Properties

21

6.9   

Inspection

21

6.10 

Merger

21

6.11 

Sales of Assets

21

-ii-
[image77.gif]

 

TABLE OF CONTENTS


(continued)      

Page

6.12 

Liens

21

6.13 

Leverage Ratio

23

6.14 

Tax Shelter Regulations

23

ARTICLE VII

     DEFAULTS

24

7.1   

Representation or Warranty

24

7.2   

Nonpayment

24

7.3   

Certain Covenant Breaches

24

7.4   

Other Breaches

24

7.5   

Cross Default

24

7.6   

Voluntary Bankruptcy, etc.

24

7.7   

Involuntary Bankruptcy, etc.

25

7.8   

Seizure of Property, etc.

25

7.9   

Judgments

25

7.10 

ERISA

25

7.11 

Unenforceability of Loan Documents

25

7.12 

Change in Control

25

ARTICLE VIII

     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

26

8.1   

Acceleration

26

8.2   

Amendments

26

8.3   

Preservation of Rights

26

ARTICLE IX

     GENERAL PROVISIONS

26

9.1   

Survival of Representations

26

9.2   

Governmental Regulation

27

9.3   

Headings

27

9.4   

Entire Agreement

27

9.5   

Several Obligations; Benefits of this Agreement

27

9.6   

Expenses; Indemnification

27

9.7   

[Intentionally Omitted]

27

9.8   

[Intentionally Omitted]

27

9.9   

Severability of Provisions

27

9.10 

Nonliability of Lender

28

9.11 

Limited Disclosure

28

-iii-
[image77.gif]

 

TABLE OF CONTENTS


(continued)      

Page

9.12 

Nonreliance

29

9.13 

[Intentionally Omitted]

29

9.14 

U.S. Patriot Act Notification

29

ARTICLE X

     [Intentionally Omitted]

29

ARTICLE XI

     

SETOFF

29

ARTICLE XII

     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

20

12.1 

Successors and Assigns

29

12.2 

Participations

29

12.3 

Assignments

30

12.4 

Dissemination of Information

31

12.5 

[Intentionally Omitted]

31

12.6 

Tax Treatment

31

ARTICLE XIII

     NOTICES

31

ARTICLE XIV

     COUNTERPARTS

31

ARTICLE XV

     CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
     TRIAL

32

15.1 

CHOICE OF LAW

32

15.2 

CONSENT TO JURISDICTION

32

15.3 

WAIVER OF JURY TRIAL

32

 

 

-iv-
[image77.gif]

 

EXHIBITS

 

EXHIBIT A

PRICING SCHEDULE

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

EXHIBIT C

ASSIGNMENT AGREEMENT

 

EXHIBIT D

NOTE

 

EXHIBIT E-1

FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER

 

EXHIBIT E-2

FORM OF OPINION OF COVINGTON & BURLING

   

SCHEDULES

 

SCHEDULE 1

LIENS

 

SCHEDULE 2

SIGNIFICANT SUBSIDIARIES

 

SCHEDULE 3

PERMITTED ACE ASSET SALES

 

 

 

 

 

-v-
[image77.gif]

SHORT TERM LOAN AGREEMENT

          This SHORT TERM LOAN AGREEMENT, dated as of August 10, 2006, is
between Pepco Holdings, Inc. ("Borrower") and The Bank of Nova Scotia.

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          1.1     Definitions. As used in this Agreement:

          "ACE" means Atlantic City Electric Company.

          "Affiliate" of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.

For purposes of Section 5.21, no person shall be an "Affiliate" of Borrower
solely by reason of owning less than a majority of any class of voting
securities of Borrower.

          "Agreement" means this Short Term Loan Agreement as amended, restated,
supplemented or otherwise modified from time to time.

          "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied, with respect to Borrower, in
a manner consistent with that used in preparing Borrower's financial statements
referred to in Section 5.4.

          "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 0.5%, provided that with respect
to any day during the period commencing on July 1, 2007 and ending on the
Maturity Date, the Alternate Base Rate shall be equal to the sum of the Federal
Funds Effective Rate for such day plus 0.5%.

          "Applicable Margin" means, with respect to Eurodollar Loans to
Borrower at any time, (i) during the Initial Period, 0.425% and (ii) after the
Initial Period, the percentage rate per annum which is applicable at such time
with respect to Eurodollar Loans to Borrower in accordance with the provisions
of the Exhibit A.

          "Approvals" is defined in Section 5.3.

          "Assignment Agreement" means an agreement substantially in the form of
Exhibit C.

          "Authorized Officer" means, with respect to Borrower, the President,
any Vice President, the Chief Financial Officer, the Treasurer or any Assistant
Treasurer of Borrower, acting singly.

          "Borrower" is defined in the preamble.

[image77.gif]

          "Business Day" means (i) with respect to any borrowing, payment or
rate selection of, or any notice with respect to, Eurodollar Loans, a day (other
than a Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

          "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

          "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

          "Change in Control" means an event or series of events by which (a)
any Person, or two or more Persons acting in concert, acquire beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more (by number of votes) of the outstanding
shares of Voting Stock of Borrower; or (b) individuals who on the Closing Date
were directors of Borrower (the "Approved Directors") shall cease for any reason
to constitute a majority of the board of directors of Borrower; provided that
any individual becoming a member of such board of directors subsequent to such
date whose election or nomination for election by Borrower's shareholders was
approved by a majority of the Approved Directors shall be deemed to be an
Approved Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any Person, or two or more Persons acting in concert, other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors.

          "Closing Date" means the date on which all conditions precedent to the
making of the Loan have been satisfied.

          "Code" means the Internal Revenue Code of 1986.

          "Commitment" means the obligation of Lender to make the Loan in an
aggregate amount not exceeding $250,000,000.

          "Contingent Obligation" of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.

2
[image77.gif]

          "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

          "Conversion/Continuation Notice" is defined in Section 2.9.

          "Default" means an event described in Article VII.

          "DPL" means Delmarva Power & Light Company.

          "Environmental Laws" means any and all federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

          "ERISA" means the Employee Retirement Income Security Act of 1974.

          "Eurodollar Base Rate" means, with respect to a Eurodollar Loan for
the relevant Interest Period, the applicable British Bankers' Association
Interest Settlement Rate for deposits in U.S. dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, provided that (i) if Reuters Screen FRBD is not available to the Lender
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such British Bankers'
Association Interest Settlement Rate is available to the Lender, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
determined by the Lender to be the rate at which the Lender or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of the Lender's relevant Eurodollar Loan and having a maturity equal to
such Interest Period.

          "Eurodollar Loan" means any portion of the Loan which, except as
otherwise provided in Section 2.11, bears interest at the applicable Eurodollar
Rate.

          "Eurodollar Rate" means, with respect to a Eurodollar Loan for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

          "Excluded Taxes" means, in the case of the Lender, taxes imposed on
its overall net income, and franchise taxes imposed on it, by (i) the
jurisdiction under the laws of which the Lender is incorporated or organized or
(ii) the jurisdiction in which the Lender's principal executive office is
located.

          "Federal Funds Effective Rate" means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal

3
[image77.gif]

Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 a.m. on such day on such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by the
Lender in its sole discretion.

          "Floating Rate Loan" means any portion of the Loan which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.

          "FRB" means the Board of Governors of the Federal Reserve System and
any successor thereto.

          "Indebtedness" of a Person means, without duplication, such Person's
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.

          "Initial Period" means the period commencing on the Closing Date and
ending 45 days thereafter.

          "Intangible Transition Property" means assets described as "bondable
transition property" in the New Jersey Transition Bond Statute.

          "Interest Period" means, with respect to a Eurodollar Loan, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement, provided that with respect to any period
during the period commencing on July 1, 2007 and ending on the Maturity Date,
Borrower may select a period of one or two weeks commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three or six
months thereafter, provided that if there is no such numerically corresponding
day in such next, second, third or sixth succeeding month, such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day. No Interest Period shall end after the Maturity Date and any
Interest Period which would, but for this clause, end after the Maturity Date
shall instead end on the Maturity Date subject to the payment of all
break-funding and other losses, costs and expenses incurred as a result thereof.

          "Lender" means The Bank of Nova Scotia, any financial institution that
becomes a Purchaser pursuant to Section 12.3.1 and their respective successors
and assigns.



4

[image77.gif]

          "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, but
excluding the interest of a lessor under any operating lease).

          "Loan" means the loan made by Lender pursuant to Article II (or any
conversion or continuation thereof).

          "Loan Documents" means this Agreement and the Note, each as amended,
restated, supplemented or otherwise modified from time to time.

          "Material Adverse Effect" means a material adverse effect on (i) the
business, Property, financial condition or results of operations of Borrower and
its Subsidiaries taken as a whole, (ii) the ability of Borrower to perform its
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Lender against
Borrower thereunder; provided that in no event shall any Permitted ACE Asset
Sale, Permitted PHI Asset Sale or Permitted DPL Asset Sale, individually or in
the aggregate, be deemed to cause or result in a Material Adverse Effect.

          "Material Indebtedness" is defined in Section 7.5.

          "Maturity Date" means August 8, 2007 or such earlier date on which the
Obligations of Borrower become due and payable pursuant to Section 8.1.

          "Mirant Share Disposition" means the sale by PEPCO of certain shares
of common stock of Mirant Corporation to one or more banks immediately following
the distribution thereof by Mirant Corporation to PEPCO pursuant to that certain
Settlement Agreement and Release, dated as of May 30, 2006, by and among
Borrower, PEPCO, Mirant Corporation and certain affiliates of Borrower and
Mirant Corporation, as amended, restated, supplemented or otherwise modified
from time to time.

          "Moody's" means Moody's Investors Service, Inc.

          "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which Borrower or any other
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

          "Net Worth" means, with respect to Borrower at any time, the sum,
without duplication, at such time of (a) Borrower's stockholders' equity plus
(b) all Preferred Stock of Borrower and its Subsidiaries (excluding any
Preferred Stock which is mandatorily redeemable on or prior to the scheduled
Maturity Date).

          "New Jersey Transition Bond Statute" means the New Jersey Electric
Discount and Energy Corporation Act as in effect on the date hereof.

          "Nonrecourse Indebtedness" means, with respect to Borrower,
Indebtedness of Borrower or any Subsidiary of Borrower (excluding Nonrecourse
Transition Bond Debt) secured by a Lien on the Property of Borrower or such
Subsidiary, as the case may be, the sole recourse for the payment of which is
such Property and where neither Borrower nor any of its Subsidiaries is liable
for any deficiency after the application of the proceeds of such Property.



5
[image77.gif]

          "Nonrecourse Transition Bond Debt" means obligations evidenced by
Transition Bonds rated investment grade or better by S&P or Moody's,
representing a securitization of Intangible Transition Property as to which
obligations neither Borrower nor any Subsidiary of Borrower (other than a
Special Purpose Subsidiary) has any direct or indirect liability (whether as
primary obligor, guarantor, surety, provider of collateral security, through a
put option, asset repurchase agreement, capital maintenance agreement or debt
subordination agreement, or through any other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any such
obligation in whole or in part), except for liability to repurchase Intangible
Transition Property conveyed to the securitization vehicle, on terms and
conditions customary in receivables securitizations, in the event such
Intangible Transition Property violates representations and warranties of scope
customary in receivables securitizations.

          "Non-U.S. Lender" is defined in Section 3.5(iv).

          "Note" means any promissory note substantially in the form of Exhibit
D issued at the request of a Lender pursuant to Section 2.13.

          "Obligations" means, with respect to Borrower, all unpaid principal of
the Loan to Borrower, all accrued and unpaid interest on such Loan, all accrued
and unpaid fees payable by Borrower and all expenses, reimbursements,
indemnities and other obligations payable by Borrower to the Lender or any other
Indemnified Party arising under any Loan Document.

          "OFAC" means the U.S. Department of the Treasury's Office of Foreign
Assets Control.

          "Other Taxes" is defined in Section 3.5(ii).

          "Outstanding Loan" means the aggregate outstanding principal amount of
the Loan.

          "Participants" is defined in Section 12.2.1.

          "Payment Date" means the last Business Day of each fiscal quarter of
Borrower.

          "PBGC" means the Pension Benefit Guaranty Corporation, or any
successor thereto.

          "PCI" means Potomac Capital Investment Corporation.

          "PEPCO" means Potomac Electric Power Company.

          "Permitted ACE Asset Sale" means (a) the sale of the capital stock or
assets of any Subsidiary of ACE other than a Significant Subsidiary of ACE,
provided that the fair market value of all sales permitted solely by this clause
(a) shall not exceed $10,000,000 in the aggregate during the term of this
Agreement;

          (b)          the sale of the non-strategic generating assets of ACE as
described on Schedule 3; and

          (c)          the sale or transfer to Borrower or a Subsidiary thereof
(but not PEPCO or DPL or a Subsidiary of either of the foregoing) of any of the
generating assets of ACE described on Schedule 3.

          "Permitted ACE Liens" means the Lien of the Mortgage and Deed of Trust
dated January 15, 1937 between ACE and The Bank of New York.



6
[image77.gif]

          "Permitted DPL Asset Sale" means the sale of the capital stock or
assets of any Subsidiary of DPL other than a Significant Subsidiary of DPL,
provided that the fair market value of all such sales shall not exceed
$10,000,000 in the aggregate during the term of this Agreement.

          "Permitted DPL Liens" means the Lien of the Mortgage and Deed of Trust
dated October 1, 1943 between DPL and JPMorgan Chase Bank (formerly known as The
Chase Manhattan Bank), as trustee.

          "Permitted PEPCO Liens" means (a) the Lien of the Mortgage and Deed of
Trust dated July 1, 1936 from PEPCO to The Bank of New York; and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO's
control center.

          "Permitted PHI Asset Sale" means the sale of (a) the centralized steam
and chilled water production facility located on an approximately three-quarter
acre site on the northeastern corner of the intersection of Atlantic and Ohio
Avenues in Atlantic City, New Jersey and related distribution facilities; (b)
ownership interests in cross-border leveraged leases and related assets owned by
PCI and its Subsidiaries in an aggregate amount not exceeding a book value of
$200,000,000; and (c) any Permitted ACE Asset Sale or Permitted DPL Asset Sale.

          "Permitted PHI Liens" means (a) Liens on assets of Conectiv Energy
Supply, Inc. or any other Subsidiary of Borrower (other than a Subsidiary Party
or any Subsidiary thereof) which is engaged primarily in the energy trading
business (a "Trading Subsidiary") to secure obligations arising under energy
trading agreements entered into in the ordinary course of business consistent
with the past practice of DPL prior to September of 1999 and Liens on cash
collateral to secure guaranties by Borrower or Conectiv of the obligations of
any Trading Subsidiary under such energy trading agreements, provided that the
aggregate amount of all such cash collateral granted by Borrower and Conectiv
shall not at any time exceed $10,000,000; (b) Liens on the interests of (i)
Conectiv Services, Inc., or any other Subsidiary of Borrower (other than a
Subsidiary Party or any Subsidiary thereof) which may hereafter own the stock of
CTS (the "CTS Parent"), in the capital stock of Conectiv Thermal Systems, Inc.
("CTS"), (ii) CTS in Atlantic Jersey Thermal Systems, Inc. ("AJTS"), Thermal
Energy Limited Partnership I ("TELP I") and ATS Operating Services, Inc. and
(iii) AJTS in TELP I, in each case securing Indebtedness of CTS for which
neither Borrower nor any of its Subsidiaries (other than CTS and its
Subsidiaries and, solely with respect to the pledge of its interest in the
capital stock of CTS, the CTS Parent) has any liability (contingent or
otherwise); (c) Liens granted by a bankruptcy remote Subsidiary (the "SPV") of
Borrower to facilitate a structured financing in an amount not exceeding
$200,000,000; (d) Liens on the stock or assets of one or more Subsidiaries of
Borrower, other than PEPCO, DPL or ACE, in favor of the SPV; and (e) Liens on
the assets of Conectiv Pennsylvania Generation, LLC ("CPG") and/or on the
capital stock of CPG, or its successor, to finance the development and
construction of a mid-merit electric generating facility in the State of
Pennsylvania (the "CPG Project"), provided that (i) the aggregate principal
amount of the Indebtedness secured by such Liens shall not exceed $400,000,000
and (ii) such Liens (other than Liens granted by CPG and its Subsidiaries) shall
only be granted on assets related to the CPG Project.

          "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

          "Plan" means an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code as to which Borrower or any other member of the Controlled Group may
have any liability.



7
[image77.gif]

          "Preferred Stock" means, with respect to any Person, equity interests
issued by such Person that are entitled to a preference or priority over any
other equity interests issued by such Person upon any distribution of such
Person's property and assets, whether by dividend or upon liquidation.

          "Prime Rate" means a rate per annum established by The Bank of Nova
Scotia in New York, New York as its prime rate for dollars loaned in the United
States, from time to time, changing when and as such prime rate changes; it
being understood that such rate is not necessarily the lowest rate charged by
The Bank of Nova Scotia.

          "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

          "Public Reports" means (i) Borrower's annual report on Form 10-K for
the year ended December 31, 2005, (ii) Borrower's quarterly report on Form 10-Q
for the quarter ended March 31, 2006 and (iii) Borrower's quarterly report on
Form 10-Q for the quarter ended June 30, 2006.

          "Purchasers" is defined in Section 12.3.1.

          "Reportable Event" means a reportable event, as defined in Section
4043 of ERISA, with respect to a Plan, excluding, however, such events as to
which the PBGC has by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event,
provided that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.

          "Required Lenders" means Lenders in the aggregate holding more than
50% of the Outstanding Loan.

          "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D of the FRB on
Eurocurrency liabilities.

          "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

          "SEC" means the Securities and Exchange Commission.

          "Securitization Transaction" means any sale, assignment or other
transfer by Borrower or a Subsidiary thereof of accounts receivable or other
payment obligations owing to Borrower or such Subsidiary or any interest in any
of the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.

          "Significant Subsidiary" means a "significant subsidiary" (as defined
in Regulation S-X of the SEC as in effect on the date of this Agreement) of
Borrower; provided that each of PEPCO, DPL and ACE shall at all times be a
Significant Subsidiary of Borrower.

          "Single Employer Plan" means, with respect to Borrower, a Plan
maintained by Borrower or any member of the Controlled Group for employees of
Borrower or any member of the Controlled Group.

8
[image77.gif]

          "Special Purpose Subsidiary" means a direct or indirect wholly owned
corporate Subsidiary of ACE, substantially all of the assets of which are
Intangible Transition Property and proceeds thereof, formed solely for the
purpose of holding such assets and issuing Transition Bonds and, which complies
with the requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.

          "Subsidiary" of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

          "Subsidiary Party" means each of PEPCO, DPL and ACE.

          "Substantial Portion" means, at any time with respect to the Property
of any Person, Property which represents more than 10% of the consolidated
assets of such Person and its Subsidiaries as shown in the consolidated
financial statements of such Person and its Subsidiaries as at the last day of
the preceding fiscal year of such Person.

          "Synthetic Lease" means (a) a so-called synthetic, off-balance sheet
or tax retention lease or (b) any other agreement pursuant to which a Person
obtains the use or possession of property and which creates obligations that do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

          "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing which arise from or relate to any payment made
hereunder or under any Note, but excluding Excluded Taxes and Other Taxes.

          "Total Capitalization" means, with respect to Borrower at any time,
the sum of the Total Indebtedness of Borrower plus the Net Worth of Borrower,
each calculated at such time.

          "Total Indebtedness" means, at any time, all Indebtedness of Borrower
and its Subsidiaries at such time determined on a consolidated basis in
accordance with Agreement Accounting Principles, excluding, to the extent
otherwise included in Indebtedness of Borrower or any of its Subsidiaries, (a)
any Nonrecourse Transition Bond Debt; (b) to the extent it constitutes
Nonrecourse Indebtedness, any Indebtedness secured by liens described in clause
(e) of the definition of Permitted PHI Liens; (c) any other Nonrecourse
Indebtedness of Borrower and its Subsidiaries (excluding any Subsidiary Party
and its Subsidiaries) to the extent that the aggregate amount of such
Nonrecourse Indebtedness does not exceed $200,000,000; and (d) all Indebtedness
of PCI and, without duplication, of Borrower the proceeds of which were used to
make loans or advances to PCI, in an aggregate amount not exceeding the lesser
of (i) the fair market value of the equity collateral accounts in PCI's energy
leveraged lease portfolio or (ii) $700,000,000.

          "Transferee" is defined in Section 12.4.

          "Transition Bonds" means bonds described as "transition bonds" in the
New Jersey Transition Bond Statute.



9
[image77.gif]

          "Type" means, with respect to any portion of the Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

          "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

          "Voting Stock" means, with respect to any Person, voting stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

          1.2          Interpretation.

          (a)          The meanings of defined terms are equally applicable to
the singular and plural forms of such terms.

          (b)          Article, Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

          (c)          The term "including" is not limiting and means "including
without limitation."

          (d)          In the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including"; the
words "to" and "until" each mean "to but excluding", and the word "through"
means "to and including."

          (e)          Unless otherwise expressly provided herein, (i)
references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

          (f)          Unless otherwise expressly provided herein, references
herein shall be references to Eastern time (daylight or standard as applicable).

          1.3          Accounting. (a) Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries of Borrower, if any, which are unconsolidated on
Borrower's audited financial statements.

          (b)          If at any time any change in Agreement Accounting
Principles would affect the computation of any financial ratio or requirement
set forth herein with respect to Borrower and either Borrower or the Lender
shall so request, the Lender and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement setting forth a reconciliation between calculations of such ratio
or requirement made before and after giving effect to such change in Agreement
Accounting Principles.

10
[image77.gif]

ARTICLE II

THE LOAN

          2.1          Commitment. The Lender agrees, on the terms and
conditions set forth in this Agreement, to make the Loan to Borrower on the
Closing Date in an amount not to exceed the amount of the Commitment. Borrower
may from time to time prepay all or a portion of the Loan pursuant to Section
2.7. Borrower shall not have the right to reborrow any portion of the Loan after
a prepayment. To the extent the amount of the Loan is less than the Commitment,
Lender shall have no obligation to make any further advances or loans pursuant
to this Agreement.

          2.2          Required Payments; Termination. The Outstanding Loan to
Borrower and all other unpaid Obligations of Borrower shall be paid in full by
Borrower on the Maturity Date.

          2.3          [Intentionally Omitted].

          2.4          Type of Loan. The Loan may be a Floating Rate Loan or
Eurodollar Loan, or a combination thereof, as selected by Borrower in accordance
with Sections 2.8 and 2.9.

          2.5          [Intentionally Omitted].

          2.6          Minimum Amount of Each Type of Loan. Each Type of Loan
selected by Borrower for the Loan or any portion thereof in accordance with
Sections 2.8 and 2.9 shall be in the amount of $10,000,000 or a higher integral
multiple of $1,000,000.

          2.7          Prepayments.

          (a)          Voluntary. Borrower may from time to time prepay, without
penalty or premium, all portions of the Outstanding Loan which is a Floating
Rate Loan in the amount of $10,000,000 or a higher integral multiple of
$1,000,000, upon one Business Day's prior notice to the Lender. Borrower may
from time to time prepay, all portions of the Outstanding Loan which is a
Eurodollar Loan in the amount of $10,000,000 or a higher integral multiple of
$1,000,000, upon three Business Days' prior notice to the Lender.

          (b)          Any prepayment of any portion of the Outstanding Loan
that is a Eurodollar Loan shall be without premium or penalty but shall be
subject to the payment of any funding indemnification amounts covered by Section
3.4.

          2.8          Method of Selecting Types and Interest Periods for the
Loan. On the Closing Date, in the case of Floating Rate Loans, and two Business
Days' prior to the Closing Date, in the case of Eurodollar Loans, Borrower shall
designate the Type of Loan for all or any portion of the Loan and, in the case
of any portion of the Loan designated as a Eurodollar Loan, the Interest Period
applicable thereto. The Borrower shall give the Lender irrevocable notice (a
"Borrowing Notice") not later than 11:00 a.m. on the Closing Date, in the case
of Floating Rate Loans, and two Business Days prior to the Closing Date, in the
case of Eurodollar Loans, designating whether the Loan or any portion thereof
shall be a Floating Rate Loan or a Eurodollar Loan, specifying:

(i)

the Type of Loan selected for all or any portion of the Loan and the aggregate
amount of each Type of Loan, and

11
[image77.gif]

(ii)

in the case of any portion of the Loan which is a Eurodollar Loan, the Interest
Period applicable thereto.

On the Closing Date, the Lender shall make available the Loan in funds
immediately available in New York to Borrower at its address specified pursuant
to Article XIII.

          2.9          Conversion and Continuation of the Outstanding Loan. The
Loan (or any portion thereof), if bearing interest at the Floating Rate, shall
continue as a Floating Rate Loan unless and until such Loan or portion thereof
is converted into a Eurodollar Loan pursuant to this Section 2.9 or is repaid in
accordance with Section 2.7. The Loan (or any portion thereof), if bearing
interest at the Eurodollar Rate, shall continue as a Eurodollar Loan until the
end of the then applicable Interest Period therefor, at which time such Loan or
portion thereof shall be automatically converted into a Floating Rate Loan
unless (x) such portion of the Loan while it is a Eurodollar Loan is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Lender a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Loan or portion thereof continue as a Eurodollar Loan for
a subsequent Interest Period. Subject to the terms of Section 2.6 Borrower may
elect from time to time to convert all or any part of the Loan from a Floating
Rate Loan into a Eurodollar Loan. Borrower shall give the Lender irrevocable
notice (a "Conversion/Continuation Notice") of each conversion of the Loan or
any portion thereof from a Floating Rate Loan into a Eurodollar Loan or
continuation of the Loan or any portion thereof as a Eurodollar Loan not later
than 11:00 a.m. at least three Business Days prior to the date of the requested
conversion or continuation, specifying:

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)

the aggregate amount and Type of the Loan which is to be converted or continued,
and

(iii)

the amount of the Loan which is to be converted into or continued as a
Eurodollar Loan and the duration of the Interest Period applicable thereto.

          2.10        Changes in Interest Rate, etc. The Loan (or any portion
thereof), if bearing interest at the Floating Rate shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made or is converted from a Eurodollar Loan into a Floating Rate Loan pursuant
to Section 2.9 to the date it is paid or is converted into a Eurodollar Loan
pursuant to Section 2.9, at a rate per annum equal to the Alternate Base Rate
for such day. Changes in the rate of interest on that portion of the Loan
maintained as a Floating Rate Loan will take effect simultaneously with each
change in the Alternate Base Rate. The Loan (or any portion thereof), if bearing
interest at the Eurodollar Rate, shall bear interest on the outstanding
principal amount thereof from the first day of each Interest Period applicable
thereto to the last day of such Interest Period at the Eurodollar Rate
applicable to such portion of the Loan based upon the Borrower's selections
under Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.

          2.11        Rates Applicable After Default. Notwithstanding anything
to the contrary contained in Section 2.8 or 2.9, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of all Lenders to changes in the interest rates), declare that no portion of the
Loan to Borrower may be converted into or continued as a Eurodollar Loan. During
the continuance of a Default, the Required Lenders may, at their option, by
notice to Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of all Lenders to changes in interest rates), declare that (i) the Loan (or any
portion thereof), if bearing interest at the Eurodollar Rate, shall bear

12
[image77.gif]

interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum and (ii) the Loan
(or any portion thereof), if bearing interest at the Floating Rate, shall bear
interest at a rate per annum equal to the Alternate Base Rate in effect from
time to time plus 2% per annum, provided that during the continuance of a
Default under Section 7.6 or 7.7 with respect to Borrower, the interest rates
set forth in clauses (i) and (ii) above shall be applicable to the Outstanding
Loan to Borrower without any election or action on the part of the Lender.

          2.12        Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Lender at the Lender's address specified
pursuant to Article XIII, or at any other office of the Lender specified in
writing by the Lender to Borrower by 1:00 p.m. on the date when due.

          2.13        Evidence of Indebtedness

. (a) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to the Lender resulting from
the Loan made by the Lender to Borrower from time to time, including the amounts
of principal and interest payable and paid to the Lender from time to time
hereunder.

          (b)          The entries maintained in the accounts maintained
pursuant to clause (a) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Obligations of Borrower in
accordance with their terms.

          (c)          If requested by the Lender, the Loan to Borrower shall be
evidenced by a Note in the form annexed hereto as Exhibit D. Thereafter, the
Loan evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.3) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 12.3.

          2.14          Telephonic Notices. Borrower hereby authorizes the
Lender to convert or continue the Loan (or any portion thereof) and to transfer
funds based on telephonic notices made by any Person the Lender in good faith
believes to be acting on behalf of Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Borrower agrees that
upon the request of the Lender, Borrower will deliver promptly to the Lender a
written confirmation signed by an Authorized Officer of Borrower, of each
telephonic notice given by Borrower pursuant to the preceding sentence. If the
written confirmation differs in any material respect from the action taken by
the Lender, the records of the Lender shall govern absent manifest error.
Borrower consents to the Lender recording any such telephone conversations with
Borrower.

          2.15          Interest Payment Dates; Interest and Fee Basis. Interest
accrued on the Loan (or any portion thereof) that is a Floating Rate Loan shall
be payable on each Payment Date, on any date on which such Loan (or any portion
thereof) is prepaid, whether due to acceleration or otherwise, and at maturity.
If any portion of the Loan is converted from a Floating Rate Loan into a
Eurodollar Loan on a day other than a Payment Date, all accrued interest thereon
shall be payable on the date of conversion. Interest accrued on the Loan (or any
portion thereof) that is a Eurodollar Loan shall be payable on the last day of
its applicable Interest Period (and, in the case of a six-month Interest Period,
on the day which is three months after the first day of such Interest Period),
on any date on which such Eurodollar Loan is prepaid, whether by acceleration or
otherwise, and at maturity. Interest on the Loan (or any portion thereof) that
is a Floating Rate Loan and is bearing interest at the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365-day year or, when
appropriate, 366-day year. All other interest and all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day the Loan is made but not for the day of any payment on the
amount paid if payment is

13
[image77.gif]

received prior to 1:00 p.m. at the place of payment. If any payment of principal
of or interest on the Loan shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.

ARTICLE III

YIELD PROTECTION; TAXES

          3.1          Yield Protection. If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:

(i)

subjects the Lender to any Taxes or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Lender in respect of any
Eurodollar Loan, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender (other than reserves
and assessments taken into account in determining the interest rate applicable
to any Eurodollar Loan), or

(iii)

imposes any other condition the result of which is to increase the cost to the
Lender of making, funding or maintaining any Eurodollar Loan or reduces any
amount receivable by the Lender in connection with any Eurodollar Loan, or
requires the Lender to make any payment calculated by reference to the amount of
any Eurodollar Loan held or interest received by it, in each case by an amount
deemed material by the Lender, and the result of any of the foregoing is to
increase the cost to the Lender of making or maintaining any Eurodollar Loan or
to reduce the return received by the Lender in connection with any Eurodollar
Loan, then, within 15 days of demand by the Lender, Borrower shall pay Lender
such additional amount or amounts as will compensate Lender for such increased
cost or reduction in amount received.

          3.2          Changes in Capital Adequacy Regulations. If Lender
determines the amount of capital required or expected to be maintained by Lender
or any corporation controlling Lender is increased as a result of a Change,
then, within 15 days of demand by Lender, the Borrower shall pay Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which Lender determines is attributable to
this Agreement or the Loan outstanding hereunder (or participations therein).
"Change" means (i) any change after the date of this Agreement in the Risk Based
Capital Guidelines (as defined below) or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by Lender or any corporation controlling Lender. "Risk
Based Capital Guidelines" means (i) the risk based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basel Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

14
[image77.gif]

          3.3          Availability of Type of Loan. If Lender determines that
maintenance of any portion of the Loan as a Eurodollar Loan would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Lender determines that (i) deposits of a type and maturity
appropriate to match fund any portion of the Loan maintained as a Eurodollar
Loan are not available or (ii) the interest rate applicable to any portion of
the Loan which is a Eurodollar Loan does not accurately reflect the cost of
making or maintaining a Eurodollar Loan, then the Lender may suspend the
availability of a Eurodollar Loan and require any affected portion of the Loan
to be repaid or converted to a Floating Rate Loan, subject to the payment of any
funding indemnification amounts required by Section 3.4.

          3.4          Funding Indemnification. If any payment of a Eurodollar
Loan occurs on a day which is not the last day of an Interest Period therefor,
whether because of acceleration, prepayment or otherwise, or any portion of the
Loan is not made or converted to a Eurodollar Loan on the date specified by
Borrower for any reason other than default by the Lender, the Borrower will
indemnify Lender for any loss or cost incurred by it resulting therefrom,
including any loss or cost in liquidating or employing deposits acquired to fund
or maintain any portion of the Loan as a Eurodollar Loan.

          3.5          Taxes.

          (i)           All payments by the Borrower to or for the account of
Lender hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to Lender (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (b) Borrower shall make such
deductions, (c) Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) Borrower shall furnish to
the Lender the original copy of a receipt evidencing payment thereof within 30
days after such payment is made.

          (ii)          In addition, Borrower hereby agrees to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made by it hereunder or
under any Note or from its execution or delivery of, or otherwise attributable
to Borrower in connection with, this Agreement or any Note ("Other Taxes").

          (iii)         Borrower hereby agrees to indemnify Lender for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed on
amounts payable under this Section 3.5) paid by Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date Lender makes demand therefor pursuant to Section 3.6.

          (iv)         If, at any time, Lender is not incorporated under the
laws of the United States of America or a state thereof (a "Non-U.S. Lender"),
such Non-U.S. Lender agrees that it will, not less than ten Business Days after
the date that it becomes a Purchaser pursuant to Section 12.3.1, (i) deliver to
Borrower two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI certifying in either case that the Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to
Borrower a United States Internal Revenue Form W-8BEN or W-9, as the case may
be, and certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to Borrower
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by Borrower. All forms or amendments described in the

15
[image77.gif]

preceding sentence shall certify that the Non-U.S. Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including any change in treaty,
law or regulation) has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent the Non-U.S. Lender from duly completing and delivering any such
form or amendment with respect to it and the Non-U.S. Lender advises Borrower
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

          (v)          For any period during which a Non-U.S. Lender and has
failed to provide Borrower with an appropriate form pursuant to clause (iv)
above (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), Borrower shall not be required to increase any amount
payable to such Non-U.S. Lender pursuant to Section 3.5(i)(a) or to otherwise
indemnify such Non-U.S. Lender under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under clause
(iv) above, Borrower shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.

          (vi)         If Lender is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty, such Lender
shall deliver to the Borrower, at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate.

          3.6          Mitigation of Circumstances; Lender Statements; Survival
of Indemnity. Lender shall promptly notify the Borrower of any event of which it
has knowledge which will result in, and will use reasonable commercial efforts
available to it (and not, in Lender's good faith judgment, otherwise
disadvantageous to Lender) to mitigate or avoid, (i) any obligation of Borrower
to pay any amount pursuant to Section 3.1, 3.2 or 3.5 and (ii) the
unavailability of Eurodollar Loans under Section 3.3 (and, if Lender has given
notice of any such event described above and thereafter such event ceases to
exist, Lender shall promptly so notify the Borrower). If Lender claims
compensation under Section 3.1, 3.2, 3.4, or 3.5, Lender shall deliver a written
statement to the Borrower as to the amount due under the applicable Section,
which statement shall set forth in reasonable detail the calculations upon which
Lender determined such amount and shall be final, conclusive and binding on
Borrower in the absence of manifest error. Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though Lender funded its Eurodollar Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of Lender shall be payable on demand after receipt by the
Borrower of such written statement. Notwithstanding any other provision of this
Article III, if Lender fails to notify Borrower of any event or circumstance
which will entitle Lender to compensation from Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after Lender obtains knowledge of such event or
circumstance, then Borrower will not be responsible for any such compensation
arising prior to the 60th day before Borrower receives notice from Lender of
such event or circumstance. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.



 

16
[image77.gif]

ARTICLE IV

CONDITIONS PRECEDENT

          4.1          Conditions Precedent to Closing and Borrowing. The
obligation of the Lender to make the Loan hereunder is subject to the conditions
precedent that (a) the Lender has received all fees and (to the extent billed)
expenses which are payable on or before the Closing Date to Lender or in
connection herewith have been (or concurrently with the making of the Loan will
be) paid in full; (b) the Lender has received each of the following documents:

(i)

Copies of the articles or certificate of incorporation of Borrower, together
with all amendments thereto, certified by the Secretary or an Assistant
Secretary of Borrower, and certificates of good standing, certified by the
appropriate governmental officer in the jurisdiction of incorporation of
Borrower.

(ii)

Copies, certified by the Secretary or Assistant Secretary of Borrower, of
Borrower's bylaws and of resolutions of its Board of Directors authorizing the
execution, delivery and performance of the Loan Documents.

(iii)

An incumbency certificate from Borrower, executed by the Secretary or Assistant
Secretary of Borrower, which shall identify by name and title and bear the
signatures of the officers of Borrower authorized to sign the Loan Documents,
upon which certificate the Lender shall be entitled to rely until informed of
any change in writing by Borrower.

(iv)

A certificate, signed by an Authorized Officer of Borrower, stating that on the
Closing Date no Default or Unmatured Default has occurred and is continuing with
respect to Borrower.

(v)

A written opinion of internal counsel to Borrower, substantially in the form of
Exhibit E-1.

(vi)

A written opinion of Covington & Burling, special New York counsel to the
Borrower, substantially in the form of Exhibit E-2.

(vii)

Any Notes requested by Lender pursuant to Section 2.13 payable to the order of
Lender.

(viii)

Copies of all governmental approvals, if any, necessary for Borrower to enter
into the Loan Documents to which it is a party and to obtain the Loan hereunder.

(ix)

Such other documents and other items as Lender or its counsel may reasonably
request;

and (c) after giving effect to the Loan, the Borrower will not exceed its
borrowing authority as allowed by the Approvals.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

          Borrower represents and warrants to the Lender that:



17
[image77.gif]

          5.1          Existence and Standing. Borrower is a corporation, and
each of its Subsidiaries is a corporation, partnership or limited liability
company, duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

          5.2          Authorization and Validity. Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by Borrower of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.

          5.3          No Conflict; Government Consent. Neither the execution
and delivery by Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof, will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on Borrower or any of its
Subsidiaries or (ii) Borrower's or any of its Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which Borrower or any of its Significant
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on any Property of
Borrower or any of its Significant Subsidiaries pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority (including the Federal Energy
Regulatory Commission), or any subdivision thereof (any of the foregoing, an
"Approval"), is required to be obtained by Borrower or any of its Subsidiaries
in connection with the execution and delivery by Borrower of the Loan Documents,
the payment and performance by Borrower of its Obligations or the legality,
validity, binding effect or enforceability against Borrower of any Loan Document
or the borrowings by Borrower under this Agreement, except for Approvals which
have been issued or obtained by Borrower and which are in full force and effect.

          5.4          Financial Statements. The financial statements included
in Borrower's Public Reports were prepared in accordance with Agreement
Accounting Principles and fairly present the consolidated financial condition
and operations of Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.

          5.5          No Material Adverse Change. Since December 31, 2005,
there has been no change from that reflected in the Public Reports in the
business, Property, financial condition or results of operations of Borrower and
its Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.

          5.6          Taxes. Borrower and its Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and (b) taxes and governmental charges (in addition to
those referred to in clause (a)) in an aggregate amount not exceeding
$1,000,000. The charges, accruals

18
[image77.gif]

and reserves on the books of Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

          5.7          Litigation and Contingent Obligations. Except as
disclosed in the Public Reports, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of Borrower, threatened against or affecting Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of the Loan. Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, Borrower has no
material contingent obligations not provided for or disclosed in the Public
Reports.

          5.8          Significant Subsidiaries. Schedule 2 contains an accurate
list of all Significant Subsidiaries of Borrower as of the Closing Date setting
forth their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by Borrower or other
Subsidiaries of Borrower. All of the issued and outstanding shares of capital
stock or other ownership interests of such Significant Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.

          5.9          ERISA. Each Plan complies in all material respects with
all applicable requirements of law and regulations, no Reportable Event has
occurred with respect to any Plan, neither Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

          5.10        Accuracy of Information. No written information, exhibit
or report furnished by Borrower or any of its Subsidiaries to the Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

          5.11        Regulation U. Neither Borrower nor any of its Subsidiaries
is engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any "margin stock"
(as defined in Regulation U of the FRB).

          5.12        Material Agreements. Neither Borrower nor any Subsidiary
thereof is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

          5.13        Compliance With Laws. Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

          5.14        Plan Assets; Prohibited Transactions. Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code).

          5.15        Environmental Matters. In the ordinary course of its
business, the officers of Borrower consider the effect of Environmental Laws on
the business of Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to Borrower and
its Subsidiaries

19
[image77.gif]

due to Environmental Laws. On the basis of this consideration, Borrower has
concluded that Environmental Laws are not reasonably expected to have a Material
Adverse Effect. Except as disclosed in the Public Reports, Borrower nor any
Subsidiary thereof has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which noncompliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

          5.16        Investment Company Act. Neither Borrower nor any
Subsidiary thereof is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.

          5.17        Intentionally Omitted.

          5.18        Insurance. Borrower and its Significant Subsidiaries
maintain insurance with financially sound and reputable insurance companies on
all their Property of a character usually insured by entities in the same or
similar businesses similarly situated against loss or damage of the kinds and in
the amounts, customarily insured against by such entities, and maintain such
other insurance as is usually carried by such entities.

          5.19        No Default. No Default or Unmatured Default exists.

          5.20        Ownership of Properties. As of the Closing Date, Borrower
and its Subsidiaries have valid title, free of all Liens other than those
permitted by Section 6.12, to all the Property reflected as owned by Borrower
and its Subsidiaries in the June 30, 2006 financial statements of Borrower
referred to in Section 5.4, other than Property used, sold, transferred or
otherwise disposed of since such date (a) in the ordinary course of business or
(b) which are not material to the business of Borrower and its Subsidiaries
taken as a whole.

          5.21        OFAC. None of Borrower any Subsidiary of Borrower or any
Affiliate of Borrower: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury's
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the Loan will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

ARTICLE VI

COVENANTS

          During the term of this Agreement, unless the Lender shall otherwise
consent in writing:

          6.1          Financial Reporting. Borrower will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with Agreement Accounting Principles, and furnish to
the Lender (in such number of copies as the Lender may reasonably request):

20
[image77.gif]

(i)

If any Obligations are then outstanding, within 100 days after the close of each
of its fiscal years, an audit report, which shall be without a "going concern"
or similar qualification or exception and without any qualification as to the
scope of the audit, issued by independent certified public accountants of
recognized national standing and reasonably acceptable to the Lender, prepared
in accordance with Agreement Accounting Principles on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself and its Subsidiaries, including balance sheets as of the
end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by (a) any management
letter prepared by said accountants, and (b) a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default with respect to Borrower, or if, in the opinion of such accountants, any
such Default or Unmatured Default shall exist, stating the nature and status
thereof; provided that if Borrower is then a "registrant" within the meaning of
Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-K with the SEC, a copy of Borrower's annual report on Form 10-K (excluding
the exhibits thereto, unless such exhibits are requested under clause (viii) of
this Section) or any successor form and a manually executed copy of the
accompanying report of Borrower's independent public accountant, as filed with
the SEC, shall satisfy the requirements of this clause (i);

(ii)

Within 60 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if Borrower is then a "registrant" within the meaning
of Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, a copy of Borrower's report on Form 10-Q for such quarterly
period, excluding the exhibits thereto, unless such exhibits are requested under
clause (viii) of this Section.

(iii)

Together with the financial statements (or reports) required under Sections
6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit B
signed by an Authorized Officer of Borrower showing the calculations necessary
to determine Borrower's compliance with Section 6.13 of this Agreement and
stating that, to the knowledge of such officer, no Default or Unmatured Default
with respect to Borrower exists, or if any such Default or Unmatured Default
exists, stating the nature and status thereof.

(iv)

As soon as possible and in any event within 30 days after receipt by Borrower, a
copy of (a) any notice or claim to the effect that Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by
Borrower, any of its Subsidiaries, or any other Person of any toxic or hazardous
waste or substance into the environment, and (b) any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by Borrower or any of its Subsidiaries, which, in either case, could
be reasonably expected to have a Material Adverse Effect.

(v)

Promptly upon Borrower's furnishing thereof to its shareholders generally,
copies of all financial statements, reports and proxy statements so furnished.

21
[image77.gif]

(vi)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Borrower or any of its
Subsidiaries files with the SEC.

(vii)

As soon as Borrower obtains knowledge

of an actual Change in Control or publicly disclosed prospective Change in
Control, written notice of same, including the anticipated or actual date of and
all other publicly disclosed material terms and conditions surrounding such
proposed or actual Change in Control.

(viii)

Such other information (including nonfinancial information) as Lender may from
time to time reasonably request.

          Documents required to be delivered pursuant to clause (i), (ii), (v)
or (vi) above may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on a website on the internet at a website
address previously specified to the Lender; or (ii) on which such documents are
posted on the Borrower's behalf on IntraLinks or another relevant website, if
any, to which Lender has access; provided that (i) upon request of the Lender,
the Borrower shall deliver paper copies of such documents to the Lender (until a
written request to cease delivering paper copies is given by the Lender) and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Lender of the posting of any documents.

          6.2          Use of Proceeds. Borrower will use the proceeds of the
Loan for general corporate purposes. Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loan to purchase or carry any
"margin stock" (as defined in Regulation U of the FRB).

          6.3          Notice of Default. Borrower will give prompt notice in
writing to the Lender of the occurrence of any Default or Unmatured Default with
respect to Borrower (it being understood and agreed that Borrower shall not be
required to make separate disclosure under this Section 6.3 of occurrences or
developments which have previously been disclosed to the Lender in any financial
statement or other information delivered to the Lender pursuant to Section 6.1).

          6.4          Conduct of Business. Borrower will, and will cause each
of its Significant Subsidiaries (or, in the case of clause (ii) below, each of
its Subsidiaries) to, (i) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (ii) other than the existence of
Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

          6.5          Taxes. Borrower will, and will cause each of its
Subsidiaries to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (a) those that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles and (b)
taxes, governmental charges and levies (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.

22
[image77.gif]

          6.6          Insurance. Borrower will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all of its Property in such amounts and
covering such risks as is consistent with sound business practice, and Borrower
will furnish to Lender such information as Lender may reasonably request as to
the insurance carried by Borrower and its Significant Subsidiaries.

          6.7          Compliance with Laws. Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.

          6.8          Maintenance of Properties. Borrower will, and will cause
each of its Subsidiaries to, do all things necessary to (a) maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, where failure to do so could reasonably be expected to have a Material
Adverse Effect; and (b) keep proper books and records in which full and correct
entries shall be made of all material financial transactions of Borrower and its
Subsidiaries.

          6.9          Inspection. Borrower will, and will cause each of its
Significant Subsidiaries to, permit the Lender upon reasonable notice and at
such reasonable times and intervals as the Lender may designate by its
respective representatives and agents, to inspect any of the Property, books and
financial records of Borrower and each such Significant Subsidiary, to examine
and make copies of the books of accounts and other financial records of Borrower
and each such Significant Subsidiary, and to discuss the affairs, finances and
accounts of Borrower and each such Significant Subsidiary with, and to be
advised as to the same by, their respective officers.

          6.10        Merger. Borrower will not, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default with respect to
Borrower shall have occurred and be continuing, (i) any Significant Subsidiary
of Borrower may merge with Borrower or a wholly-owned Subsidiary of Borrower and
(ii) Borrower may merge or consolidate with any other Person so long as Borrower
is the surviving entity.

          6.11        Sales of Assets. Borrower will not, nor will it permit any
of its Subsidiaries to, lease, sell or otherwise dispose of any of its assets
(other than in the ordinary course of business), or sell or assign with or
without recourse any accounts receivable, except:

(i)

Any Subsidiary of Borrower may sell, transfer or assign any of its assets to
Borrower or another Subsidiary of Borrower.

(ii)

The sale, assignment or other transfer of accounts receivable or other rights to
payment pursuant to any Securitization Transaction.

(iii)

In the case of Borrower, any Permitted PHI Asset Sale so long as, at the time
thereof and immediately after giving effect thereto, no Default or Unmatured
Default exists.

(iv)

In the case of ACE, any Permitted ACE Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
exists.

23
[image77.gif]

(v)

In the case of DPL, any Permitted DPL Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
exists.

(vi)

So long as no Default or Unmatured Default exists or would result therefrom, the
sale of Intangible Transition Property to a Special Purpose Subsidiary in
connection with such Special Purpose Subsidiary's issuance of Nonrecourse
Transition Bond Debt.

(vii)

The Mirant Share Disposition.

(viii)

Borrower and its Subsidiaries may sell or otherwise dispose of assets so long as
the aggregate book value of all assets sold or otherwise disposed of in any
fiscal year of Borrower (other than assets sold or otherwise disposed of in the
ordinary course of business or pursuant to clauses (i) through (vii) above) does
not exceed a Substantial Portion of the Property of Borrower.

          6.12          Liens. Borrower will not, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of Borrower or any such Significant Subsidiary, except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(ii)

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(iii)

Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv)

Utility easements, building restrictions, zoning laws or ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of Borrower and its Significant Subsidiaries.

(v)

Liens existing on the date hereof and described in Schedule 1 (including Liens
on after-acquired property arising under agreements described in Schedule 1 as
such agreements are in effect on the date hereof).

(vi)

Judgment Liens which secure payment of legal obligations that would not
constitute a Default with respect to Borrower under Article VII.

(vii)

Liens on Property acquired by Borrower or a Significant Subsidiary thereof after
the date hereof, existing on such Property at the time of acquisition thereof
(and not created in

24
[image77.gif]

 

anticipation thereof), provided that in any such case no such Lien shall extend
to or cover any other Property of Borrower or such Significant Subsidiary, as
the case may be.

(viii)

Deposits and/or similar arrangements to secure the performance of bids, fuel
procurement contracts or other trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
by Borrower or any of its Significant Subsidiaries.

(ix)

Liens on assets of Borrower and its Significant Subsidiaries arising out of
obligations or duties to any municipality or public authority with respect to
any franchise, grant, license, permit or certificate.

(x)

Rights reserved to or vested in any municipality or public authority to control
or regulate any property or asset of Borrower or any of its Significant
Subsidiaries or to use such property or asset in a manner which does not
materially impair the use of such property or asset for the purposes for which
it is held by Borrower or such Significant Subsidiary.

(xi)

Irregularities in or deficiencies of title to any Property which do not
materially affect the use of such property by Borrower or any of its Significant
Subsidiaries in the normal course of its business.

(xii)

Liens securing Indebtedness of Borrower and its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the principal amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such property at the time it was acquired.

(xiii)

Any Lien on any property or asset of any corporation or other entity existing at
the time such corporation or entity is acquired, merged or consolidated or
amalgamated with or into Borrower or any Significant Subsidiary thereof and not
created in contemplation of such event.

(xiv)

Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by Section 6.12 (v), (vii), (xii) or
(xiii), provided that such Indebtedness is not increased and is not secured by
any additional assets.

(xv)

Rights of lessees arising under leases entered into by Borrower or any of its
Significant Subsidiaries as lessor, in the ordinary course of business.

(xvi)

Permitted PEPCO Liens.

(xvii)

Permitted DPL Liens.

(xviii)

Permitted ACE Liens

(xix)

Permitted PHI Liens.

25
[image77.gif]

(xx)

Purchase money mortgages or other purchase money liens or conditional sale,
lease-purchase or other title retention agreements upon or in respect of
property acquired or leased for use in the ordinary course of its business by
Borrower or any of its Significant Subsidiaries.

(xxi)

Liens granted by a Special Purpose Subsidiary to secure Nonrecourse Transition
Bond Debt of such Special Purpose Subsidiary.

(xxii)

Liens, in addition to those permitted by clauses (i) through (xxi), granted by
Borrower and its Subsidiaries (other than the Subsidiary Parties and their
Subsidiaries) to secure Nonrecourse Indebtedness incurred after the date hereof,
provided that the aggregate amount of all Indebtedness secured by such Liens
shall not at any time exceed $200,000,000.

(xxiii)

Other Liens, in addition to those permitted by clauses (i) through (xxii),
securing Indebtedness or arising in connection with Securitization Transactions,
provided that the sum (without duplication) of all such Indebtedness, plus the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions (excluding any Nonrecourse Transition
Bond Debt) shall not at any time exceed $700,000,000 for Borrower and its
Significant Subsidiaries.

          6.13        Leverage Ratio. Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) the Total
Indebtedness of Borrower to (ii) the Total Capitalization of Borrower to be
greater than 0.65 to 1.0.

ARTICLE VII

DEFAULTS

          The occurrence of any one or more of the following events shall
constitute a Default with respect to the Borrower:

          7.1          Representation or Warranty. Any representation or
warranty made by or on behalf of Borrower to the Lender under or in connection
with this Agreement or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.

          7.2          Nonpayment. Nonpayment of the principal of the Loan to
Borrower when due; or nonpayment by Borrower of any interest on the Loan to
Borrower or other obligation payable by Borrower under any of the Loan Documents
to which it is a party, within five days after the same becomes due.

          7.3          Certain Covenant Breaches. The breach by Borrower of any
of the terms or provisions of Section 6.2, 6.4 (as to the existence of
Borrower), 6.10, 6.11, 6.12 or 6.13.

          7.4          Other Breaches. The breach by Borrower (other than a
breach which constitutes a Default with respect to Borrower under another
Section of this Article VII) of any of the terms or provisions of this Agreement
which is not remedied within 15 days (or, in the case of Section 6.9, five
Business Days) after the chief executive officer, the chief financial officer,
the President, the Treasurer or any Assistant Treasurer of Borrower obtains
actual knowledge of such breach.

26
[image77.gif]

          7.5          Cross Default. Failure of Borrower or any of its
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $50,000,000 ("Material Indebtedness"); or the default by Borrower or any of
its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of Borrower or any of
its Significant Subsidiaries shall be declared to be due and payable or required
to be prepaid or repurchased (other than by a regularly scheduled payment) prior
to the stated maturity thereof; or Borrower or any of its Significant
Subsidiaries shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.

          7.6          Voluntary Bankruptcy, etc. Borrower or any of its
Significant Subsidiaries shall (i) have an order for relief entered with respect
to it under the federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it,

(v) take any corporate, partnership or limited liability company action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

          7.7          Involuntary Bankruptcy, etc. Without the application,
approval or consent of Borrower or any of its Significant Subsidiaries, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for Borrower or any of its Significant Subsidiaries or a Substantial Portion of
its Property, or a proceeding described in Section 7.6(iv) shall be instituted
against Borrower or any of its Significant Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.

          7.8          Seizure of Property, etc. Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of Borrower and its
Significant Subsidiaries which, when taken together with all other Property of
Borrower and its Significant Subsidiaries so condemned, seized, appropriated, or
taken custody or control of, constitutes a Substantial Portion of its Property.

          7.9          Judgments. Borrower or any of its Significant
Subsidiaries shall fail within 60 days to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money in excess of
$50,000,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and, in any such case, there is a period of five consecutive days during which a
stay of enforcement of such judgment(s) or order(s) is not in effect (by reason
of pending appeal or otherwise).

          7.10        ERISA. (i) Any Person shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any "accumulated funding deficiency" (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Borrower or any other member of the Controlled Group, (iii) a Reportable Event
shall occur with respect to, or proceedings shall

27
[image77.gif]

commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Lender, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any other member of the Plan shall terminate
for purposes of Title IV of ERISA, (v) Borrower or any other member of the
Controlled Group shall, or in the reasonable opinion of the Lender is likely to,
incur any liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case referred to in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.

          7.11        Unenforceability of Loan Documents, etc. Any Loan Document
shall cease to be in full force and effect (other than, in the case of a Note,
as contemplated hereby), any action shall be taken by or on behalf of Borrower
to discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or Borrower or any Person acting on behalf
of Borrower shall deny that Borrower has any further liability under any Loan
Document or shall give notice to such effect.

          7.12        Change in Control. Any Change in Control shall occur or
Borrower shall fail to own directly or indirectly 100% of the Voting Stock of
each Subsidiary Party.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

          8.1          Acceleration. If any Default described in Section 7.6 or
7.7 occurs with respect to Borrower, the Obligations of Borrower shall
immediately become due and payable without any election or action on the part of
the Lender. If any other Default occurs with respect to Borrower, the Required
Lenders may declare the Obligations of Borrower to be due and payable, whereupon
the Obligations of Borrower shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which Borrower hereby
expressly waives.

          If, within 30 days after acceleration of the maturity of the
Obligations of Borrower as a result of any Default (other than any Default as
described in Section 7.6 or 7.7) with respect to Borrower and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) may, by
notice to Borrower, rescind and annul such acceleration.

          8.2          Amendments. Subject to the provisions of this Article
VIII, the Required Lenders and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement changing in any manner the rights of the Lender or Borrower
hereunder or waiving any Default or Unmatured Default hereunder; provided that
no such supplemental agreement shall, without the consent of each Lender:

(i)

Extend the final maturity of the Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest thereon.

(ii)

Reduce the percentage specified in the definition of Required Lenders.

(iii)

Permit Borrower to assign its rights under this Agreement.

(iv)

Amend this Section 8.2.

28
[image77.gif]

          8.3          Preservation of Rights. No delay or omission of the
Lender to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of the Loan notwithstanding the existence
of a Default or Unmatured Default or the inability of the Borrower to satisfy
the conditions precedent to the Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of any Loan Document whatsoever shall be valid unless in writing
signed by the parties required pursuant to Section 8.2 and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Lender until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

          9.1          Survival of Representations. All representations and
warranties of the Borrower contained in this Agreement shall survive the making
of the Loan herein contemplated.

          9.2          Governmental Regulation. Anything contained in this
Agreement to the contrary notwithstanding, the Lender shall not be obligated to
extend credit to Borrower in violation of any limitation or prohibition provided
by any applicable statute or regulation.

          9.3          Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

          9.4          Entire Agreement. The Loan Documents embody the entire
agreement and understanding between the Borrower and the Lender and supersede
all prior agreements and understandings between the Borrower and the Lender
relating to the subject matter thereof.

          9.5          Benefits of this Agreement. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

          9.6          Expenses; Indemnification.

          (i)          Borrower shall not be responsible to reimburse the Lender
for any costs, internal charges and out of pocket expenses (including expenses
of and fees for attorneys for the Lender who also are employees of the Lender)
paid or incurred by the Lender in connection with the preparation, negotiation,
execution, delivery, and review of the Loan Documents; provided, however, that
Borrower shall reimburse the Lender for the reasonable expenses of a single
outside counsel for the Lender in connection with the preparation, negotiation,
execution, delivery and review of the Loan Documents in an amount not to exceed
$5,000. Borrower agrees to reimburse the Lender for (A) all reasonable costs,
internal charges and out of pocket expenses (including reasonable expenses of
and fees for attorneys for the Lender, which attorneys may be employees of the
Lender) paid or incurred by the Lender in connection with any amendment or
modification of the Loan Documents, and the collection and enforcement of the
Obligations of Borrower under the Loan Documents (including in any "work-out" or
restructuring of the Obligations of Borrower resulting from the occurrence of a
Default with respect to Borrower) and (B) any civil penalty or fine assessed by
OFAC against, and all reasonable costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection with defense thereof, by
the Lender as a result of conduct by Borrower that violates a sanction enforced
by OFAC.

29
[image77.gif]

          (ii)          Borrower agrees to indemnify the Lender, its affiliates,
and each of the directors, officers and employees of the foregoing Persons
(collectively, the "Indemnified Parties") against all losses, claims, damages,
penalties, judgments, liabilities and reasonable expenses (including all
reasonable expenses of litigation or preparation therefor whether or not any
Indemnified Party is a party thereto) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of the Loan hereunder except to the extent that they
are determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

          9.7          [Intentionally Omitted].

          9.8          [Intentionally Omitted].

          9.9          Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

          9.10        Nonliability of Lender. The relationship between the
Borrower on the one hand and the Lender on the other hand shall be solely that
of borrower and lender. The Lender shall not have any fiduciary responsibility
to Borrower. The Lender undertakes no responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower's
business or operations. Borrower agrees that the Lender shall not have liability
to Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by Borrower in connection with, arising out of, or in any way related
to, the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the Lender's gross
negligence or willful misconduct. The Lender shall not have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by Borrower in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.

          9.11        Limited Disclosure.

          (i)          Lender shall not disclose to any Person any Specified
Information (as defined below) except to its, and its Affiliates', officers,
employees, agents, accountants, legal counsel, advisors and other
representatives who have a need to know such Specified Information in connection
with this Agreement or the transactions contemplated hereby. "Specified
Information" means information that Borrower has furnished or in the future
furnishes to the Lender in confidence, but does not include any such information
that (a) is published in a source or otherwise becomes generally available to
the public (other than through the actions of the Lender or any of its
Affiliates, officers, employees, agents, accountants, legal counsel, advisors
and other representatives in violation of this Agreement) or that is or becomes
available to the Lender from a source other than Borrower, (b) without
duplication with clause (a) above, is otherwise a matter of general public
knowledge, (c) is required to be disclosed by law, regulation, or judicial order
(including pursuant to the Code), (d) is requested by any regulatory body with
jurisdiction over the Lender, (e) is disclosed to legal counsel, accountants and
other professional advisors to the Lender, in connection with the exercise of
any right or remedy hereunder or under any Note or any suit or other litigation
or proceeding relating to this Agreement or any Note or to a rating agency if
required by such

30
[image77.gif]

agency in connection with a rating relating to the Loan, (f) is disclosed to
assignees, participants or potential assignees or participants who agree to be
bound by the provisions of this Section 9.11 or (g) is disclosed to any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations who agrees to be bound by
the provisions of this Section 9.11.

          (ii)           The provisions of this Section 9.11 supersede any
confidentiality obligations of Lender relating to this Agreement or the
transactions contemplated hereby under any agreement between Borrower and the
Lender.

          9.12        Nonreliance. Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Loan provided for herein.

          9.13        [Intentionally Omitted].

          9.14        USA PATRIOT ACT NOTIFICATION. The following notification
is provided to the Borrower pursuant to the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

          IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower: When the Borrower opens an account, if the Borrower is an individual,
the Lender will ask for the Borrower's name, residential address, tax
identification number, date of birth and other information that will allow the
Lender to identify the Borrower, and, if the Borrower is not an individual, the
Lender will ask for the Borrower's name, tax identification number, business
address and other information that will allow the Lender to identify the
Borrower. The Lender may also ask, if the Borrower is an individual, to see the
Borrower's driver's license or other identifying documents, and, if the Borrower
is not an individual, to see the Borrower's legal organizational documents or
other identifying documents.

ARTICLE X

[INTENTIONALLY OMITTED]

ARTICLE XI

SETOFF

In addition to, and without limitation of, any rights of the Lender under
applicable law, if Borrower becomes insolvent, however evidenced, or any Default
occurs with respect to Borrower, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or account of Borrower may be offset
and applied toward the payment of the Obligations of Borrower owing to Lender,
whether or not the Obligations, or any part thereof, shall then be due.



 

 

31
[image77.gif]

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

          12.1          Successors and Assigns. The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Lender and their respective successors and assigns, except that (i)
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of the
preceding sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. Any assignee of the rights to the Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to the Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to the Loan.

          12.2          Participations.

          12.2.1          Permitted Participants; Effect. Upon giving notice to
but without obtaining the consent of Borrower, Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities ("Participants") participating interests
in any Obligations owing to Lender, any Note held by Lender, or any other
interest of Lender under the Loan Documents. In the event of any such sale by a
Lender of participating interests to a Participant, Lender's obligations under
the Loan Documents shall remain unchanged, Lender shall remain solely
responsible to the Borrower for the performance of such obligations, Lender
shall remain the owner of the Obligations owing to Lender and the holder of any
Note issued to it for all purposes under the Loan Documents, all amounts payable
by Borrower under this Agreement shall be determined as if Lender had not sold
such participating interests, and the Borrower shall continue to deal solely and
directly with Lender in connection with Lender's rights and obligations under
the Loan Documents.

          12.2.2          Voting Rights. Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver which extends the final maturity of the Loan in which
such Participant has an interest or forgives all or any portion of the principal
amount thereof, or reduces the rate or extends the time of payment of interest
thereon.

          12.2.3          Benefit of Setoff. The Borrower agree that each
Participant shall be deemed to have the right of setoff provided in Article XI
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as the Lender under the Loan Documents, provided that
Lender shall retain the right of setoff provided in Article XI with respect to
the amount of participating interests sold to each Participant. The Lender
agrees to share with each Participant, and each Participant, by exercising the
right of setoff provided in Article XI, agrees to share with Lender, any amount
received pursuant to the exercise of its right of setoff.

          12.3          Assignments.

          12.3.1          Permitted Assignments. Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers")

32
[image77.gif]

all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit C or in such other form
as may be agreed to by the parties thereto. Borrower's consent shall not be
required (A) for an assignment (i) to a Purchaser which is an Affiliate of the
Lender, and (ii) to a Purchaser which is not an Affiliate of Lender provided
such an assignment is in an amount not less than the lesser of (x) $5,000,000 or
(y) the amount of the Outstanding Loan or (B) if a Default exists with respect
to the Borrower. To the extent Borrower's consent is otherwise required to an
assignment hereunder, Borrower agrees not to unreasonably withhold, delay or
condition such consent. Each party hereto hereby agrees that upon the
effectiveness of any such assignment to a Purchaser pursuant to Section 12.3,
such Purchaser shall be deemed to be a "Lender" under this Agreement and the
other Loan Documents as if such Purchaser were a Lender on the Closing Date
hereof.

          12.3.2          Effect; Effective Date. Upon delivery of an Assignment
Agreement to Borrower, the Assignment Agreement shall become effective on the
effective date specified in such Assignment Agreement. On and after the
effective date of such Assignment Agreement, such Purchaser shall for all
purposes be a lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lender and shall have all the rights and
obligations of the Lender under the Loan Documents with respect to the
percentage of the Obligations assigned to such Purchaser, to the same extent as
if it were an original party hereto, and no further consent or action by the
Borrower shall be required to release the Lender with respect to the percentage
of the Obligations assigned to such Purchaser. Any Person that is at any time a
Lender and that thereafter ceases to be a Lender pursuant to the terms of this
Section 12.3.2 shall continue to be entitled to the benefit of those provisions
of this Agreement that, pursuant to the terms hereof, survive the termination
hereof. Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.2, the Lender and the Borrower shall, if the Purchaser desires that
its Loans be evidenced by Notes, make appropriate arrangements so that new Notes
or, as appropriate, replacement Notes are issued to the Lender and new Notes or,
as appropriate, replacement Notes, are issued to such Purchaser.

          12.4          Dissemination of Information. The Borrower authorizes
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in Lender's possession
concerning the creditworthiness of the Borrower and their respective
Subsidiaries, including any information contained in any Public Reports;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

          12.5          [Intentionally Omitted].

          12.6          Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

Except as otherwise permitted by Section 2.14, all notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or electronic mail or posting on a website) and shall, subject to
the last paragraph of Section 6.1, be given to such party at its address,
facsimile number or electronic mail address set forth on the signature pages
hereof or such other address, facsimile number or electronic mail address as it
may hereafter specify for such purpose by notice to the other parties hereto.
Subject to the last paragraph of Section 6.1, each such notice, request or other

33
[image77.gif]

communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified pursuant to this Section and
confirmation of receipt is received, (ii) if given by mail, three Business Days
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered (or, in the case of electronic mail, received) at the address
specified pursuant to this Section; provided that notices to the Lender under
Article II shall not be effective until received.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower and the Lender. Delivery of
any executed signature page hereof or of any amendment, waiver or consent to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart thereof.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

          15.1          CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

          15.2          CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWER AGAINST
THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.



 

 

 

34
[image77.gif]

          15.3          WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures Follow]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35
[image77.gif]

          IN WITNESS WHEREOF, the Borrower and the Lender have executed this
Agreement as of the date first above written

 

PEPCO HOLDINGS, INC.

 

By:

/s/ A. J. KAMERICK                 


Anthony J. Kamerick
Vice President and Treasurer    

701 Ninth Street NW
Fifth Floor
Washington, D.C. 20068
Attention: Anthony J. Kamerick
Tel.: 202-872-2056
Fax: 202-872-3015
E-Mail:

tjkamerick@pepco.com  

THE BANK OF NOVA SCOTIA

 

By:

/s/ THANE RATTEW                  


Name: Thane Rattew
Title: Managing Director    

720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3
WBO - Corporate Loan Operations
Attention: Geraldine Lim
Tel.: 416-649-4066
Fax: 416-350-5725
E-Mail: geraldine_lim@scotiacapital.com

   

720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3
WBO - Corporate Loan Operations
Attention: Tamara Mohan
Tel.: 416-649-3982
Fax: 212-225-5709
E-Mail: tamara_mohan@scotiacapital.com

 

 

 

[image77.gif]

EXHIBIT A

PRICING SCHEDULE



Level

S&P Rating/Moody's Rating/Fitch Rating

Applicable Margin

I

BBB+/Baa1/BBB+ or better

0.325%

II

BBB/Baa2/BBB

0.425%

III

BBB-/Baa3/BBB- or worse

0.525%



          For the purposes of this Exhibit A, the following terms have the
following meanings, subject to the other provisions of this Exhibit A:

          "Fitch Rating" means, at any time, the ratings issued by Fitch Ratings
and then in effect with respect to the Borrower's unsecured long-term debt
securities without third-party credit enhancement.

          "Moody's Rating" means, at any time, the rating issued by Moody's and
then in effect with respect to the Borrower's senior unsecured long term debt
securities without third party credit enhancement.

          "S&P Rating" means, at any time, the rating issued by S&P and then in
effect with respect to the Borrower's senior unsecured long term debt securities
without third party credit enhancement.

          For purposes of this Exhibit A, the Moody's Rating, the S&P Rating and
the Fitch Rating in effect for the Borrower on any date are that in effect at
the close of business on such date. If the Borrower is split-rated and all three
(3) ratings fall in different Levels, the Applicable Margin shall be based upon
the Level indicated by the middle rating. If the Borrower is split-rated and two
(2) of the ratings fall in the same Level, (the "Majority Level") and the third
rating is in a different Level, the Applicable Margin shall be based upon the
Majority Level.



 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1

LIENS

Incurred By

Owed To

Property
Encumbered

Maturity

Amount of
Indebtedness

Potomac Electric Power Co.

CitiCapital (BLC)

Vehicles, Office
Equip., Computers

Master Agreement

$ 9,634,987*

Potomac Electric Power Co.
(Pepco Energy Services)

Hannon Armstrong
Pepco Funding Corp.

Contract Payments Receivable

Master Agreement

$44,914,307 *

Potomac Electric Power Co.
(Pepco Energy Services)

Citizen Leasing Corp.

Contract Payments Receivable

Master Agreement

$9,102,662 *

Potomac Electric Power Co.
(Pepco Energy Services)

National City Commercial Capital

Contract Payments Receivable

Master Agreement

$13,469,586*

Delmarva Power & Light Company

Town of St. Michaels, Maryland

Distribution Equipment

October 15, 2006

$83,845*

Atlantic City Electric Co.

Guo Mao International Hotels B.V.

Scrubber @ B.L. England Generation Station

January 21, 2007

$ 4,629,981*

*The amount of this lien fluctuates with the amount of accounts receivable
created by this program. The amount listed is as of June 30, 2006.

The Hannon Armstrong balance receives sale treatment accounting and is not
reflected on the balance sheet.

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 2

SIGNIFICANT SUBSIDIARIES

Name Of Company Controlled

Owned By

Percent
Ownership

Potomac Electric Power Company
(a D.C. and Virginia corporation)

Pepco Holdings, Inc

100%

Conectiv
(a Delaware corporation)

Pepco Holdings, Inc

100%

Delmarva Power & Light Company
(a Delaware and Virginia corporation)

Conectiv

100%

Atlantic City Electric Company
(a New Jersey corporation)

Conectiv

100%

Conectiv Energy Holding Company
(a Delaware corporation)

Conectiv

100%

Conectiv Delmarva Generation, Inc
(a Delaware corporation)

Conectiv Energy Holding Company

100%

Potomac Capital Investment Corp
(a Delaware corporation)

Pepco Holdings, Inc

100%

Conectiv Energy Supply, Inc.|
(a Delaware corporation)

Conectiv Energy Holding Company

100%

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 3

PERMITTED ACE ASSET SALES

   

Keystone Electric Generating Station*

Shelocta, PA

 

Conemaugh Electric Generating Station*

New Florence, PA

 

B L England Electric Generating Station

Beesley's Pt., NJ

              * Joint owned plants. ACE owns 2.47% of Keystone and 3.83% of
Conemaugh.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]